Citation Nr: 1706368	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-04 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for chronic venous insufficiency of the right lower extremity prior to February 11, 2015, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.

The claim for an increased rating for chronic venous insufficiency of the right lower extremity is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for such disability and assigned a 10 percent rating, effective November 26, 2007.  A December 2009 rating decision increased the Veteran's disability rating to 20 percent, effective November 26, 2007.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In a December 2010 rating decision, the Veteran's claim for a TDIU rating was denied.

The Board remanded the claim in November 2014 for additional development, to include a new VA examination.  In a March 2016 decision, the RO granted an increased 40 percent disability rating for the Veteran's right lower extremity, chronic venous insufficiency, effective February 11, 2015.  The Veteran is presumed to be seeking an even higher evaluation.  In this regard, the Board notes that the Veteran filed a Notice of Disagreement to this March 2016 rating decision, but this issue is already in appellate status.  Although the RO sent the Veteran a letter in response to his Notice of Disagreement, the Veteran will not receive further notice of development of this issue as the Board has jurisdiction of this issue.

The issue of entitlement to TDIU is addressed in the remand potion of the decision below and is remanded to the AOJ. 


FINDINGS OF FACT

1.  Prior to February 11, 2015, the Veteran's chronic venous insufficiency of the right lower extremity was manifested by persistent edema, without stasis pigmentation or eczema.

2.  From February 11, 2015, the Veteran's chronic venous insufficiency of the right lower extremity has been manifested by persistent edema, stasis pigmentation or eczema, and pain, without persistent or intermittent ulceration; at no time under appeal has there been massive board-like edema with constant pain at rest.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for chronic venous insufficiency of the right lower extremity, prior to February 11, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).

2.  The criteria for a rating in excess of 40 percent for chronic venous insufficiency of the right lower extremity, from to February 11, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that the notice letters of record are adequate to adjudicate this appeal.

These matters were previously remanded by the Board in November 2014 for an additional VA examination.  The remand specified that the Veteran undergo a VA examination by "an appropriate physician."  The examiner who conducted the February 2015 VA examination is a nurse practitioner.  Although the Veteran's representative has argued otherwise, the Board finds there has been substantial compliance with the November 2014 remand's directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The United States Court of Appeals for Veterans Claims (Court) has indicated that 'only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance.'  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

The Board notes that the representative has indicated that the nurse practitioner essentially did not have the medical expertise to provide the opinion.  In review of the examination and the basis of the denial of higher ratings, in the Board's judgment, the examiner demonstrated the medical competence to provide findings relevant to this rating, to include determining whether there was (and the level) of stasis pigmentation and eczema, the presence of ulceration, and whether there was passive board-like edema.  Although the Board is cognizant that the directive requested a physician provide these finds, the Board can find no basis for finding that a nurse practitioner would not have the medical knowledge to evaluate these same medical criteria and the representative has not identified any specific medical error committed by the nurse practitioner.  Further, it is on the basis of this examination that a partial grant of benefits was provided and the Veteran's subsequent correspondence related to the effective date of this grant and not a disagreement with the examiner's medical findings, thoroughness of the examinations, or similar asserted inadequacy.  After careful consideration, the Board finds substantial compliance with the Board's directive and remanding again in order to obtain another examiner by a physician without any evidence of medical error made by the nurse practitioner would serve no useful purpose to the Veteran's appeal.


II.  Increased Rating

Rules and Regulations

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's chronic venous insufficiency of the right lower extremity is rated by analogy under Diagnostic Code 7199-7120.  A 20 percent rating has been assigned to the right lower extremity prior to February 11, 2015, and in excess of 40 percent thereafter.  Under Diagnostic Code 7120 for varicose veins, a 10 percent rating is warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.


Factual Background

The Board finds that increased ratings for chronic venous insufficiency of the right lower extremity is not warranted. 

Service treatment records include a January 1973 hospital discharge report in which with the discharge diagnosis was right leg cellulitis with gram negative septicemia.  The cellulitis began as a blister over the first metatarsal head.  The Veteran was treated with bedrest and elevation and heat to the leg, as well as intravenous Methicillin therapy.  The swelling decreased and he became asymptomatic. 

Post-service VA treatment records dated September 1977 to July 1978 include ongoing complaints of right ankle pain and tender veins.  A September 1984 VA treatment record indicates the Veteran underwent vein stripping in the right leg five years ago.  At the present time, he complained of bleeding from the right ankle after removing a scab.  The examiner noted the right leg was swollen with large tortuous varicosities.  The examiner noted the Veteran had swelling, with pain on movement of the ankle.  

In a June 2007 private treatment records, the Veteran reported persistent pain and swelling in his right leg.  The examiner noted swelling from his knee to his ankle and varicosities.  The diagnosis was debilitating right lower extremity lymphedema. 

In a September 2007 VA treatment note, the Veteran reported he had varicose veins stripped in 1978.  Since that time, he has had swelling in the right lower leg, especially if he stands up for any length of time.  He also reported pain in the ankle and knee.  There was no improvement with a compression stocking.  Upon physical examination, the examiner noted the right leg was much bigger in size than the left.  There was some amount of pitting and non-pitting edema, as well as surgical scars.  The examiner noted he has chronic skin changes.  

During a December 2007 VA vascular consultation, the Veteran reported a history of right lower extremity vein surgery with recurrent varicose veins, edema, and leg heaviness on the right side.  The Veteran denied a history of deep vein thrombosis and hypercoagulable states.  Upon physical examination, the examiner reported pitting edema of the right leg, varicose veins on the posterior lateral aspect of the right leg, and well-healed incision on the lateral aspect of the right leg.  

The Veteran underwent a VA vein examination in May 2008.  The Veteran reported a history of cellulitis in the service.  Varicose veins were noted in the military but no surgery was performed.  The Veteran underwent a vein stripping in approximately 1978.  He has had no further surgeries.  He complained of significant soft tissue swelling when he does any amount of standing or sitting.  Since he is no longer working, he constantly elevates his leg at home.  Compression hosiery had been ordered, but the Veteran asserted that his cannot wear them because they simply are not comfortable when his leg starts to swell.  The examiner referred to a venous reflux study that was done in January 2008 which showed no deep venous thrombosis of the right lower extremity with deep superficial venous reflux of the right lower extremity.  Upon physical examination, the right thigh measured 24 inches in circumference, and the left thigh measured 21.5 inches.  There were approximately 5 surgical scars noted laterally, two on the right upper thigh, and three on the right lateral calf.  The Veteran had venous lakes noted in the right lateral calf area that are approximately 2mm to 5mm in size.  There is diffuse edema of the right thigh and right lower extremity.  There was no-pitting in the thigh and 1+ pitting in the right shin area.  The examiner indicated that the effects of the condition on the Veteran's usual occupation, which was in construction, electrician, primarily was that he had marked discomfort after he was on his feet three or four hours in the daytime with edema.  The Veteran's leg aches, fatigues, and feels tight when the Veteran is standing or walking.  It feels okay at rest.  Edema was noted to be relieved by elevation of the extremity and somewhat by compression hosiery, but again it is too uncomfortable.  There was mild hyperpigmentation of the right lower extremity, but no eczema.  The examiner noted this was not persistent.  The diagnosis was chronic venous insufficiency secondary to deep and superficial venous reflux of the right lower extremity. 

Social Security Administration (SSA) disability records indicate the Veteran was granted disability as of September 2007.  The primary diagnosis was varicose veins of the lower extremities, and the secondary diagnosis was osteoarthritis and allied disorders.  In his application for benefits, the Veteran reported he is unable to stand for more than 2 hours at a time, and he is unable to walk for a reasonable amount of time due to pain in the right leg.  He stated his leg swells up and is difficult to move once the swelling begin.  He asserted he became unable to work in September 2006.  Prior work experience included an electrician, an installationist at a satellite company, and a maintenance technician.  

During an October 2010 VA examination, the Veteran complained of swelling of the right lower leg with a throbbing pain if standing more than 30 minutes or walking longer than one hour.  He takes medication as needed, wears support hose at night, keeps leg elevated, and uses a cane to get around.  Upon physical examination, the examiner noted 2+ edema in the right foot, varicose veins, and 3+ edema in the right lower extremity.  Skin examination showed no abnormalities.  The Veteran reported he is unable to work because of right lower extremity swelling.  The examiner noted the Veteran's chronic insufficiency limits the type of work he can do.  He is used to working in maintenance, and is unable to stand more than 30 minutes or walk more than one hour.  He limits his daily activities so he can elevate his right lower leg.  The examiner determined he could find work where he sat answering phones or worked on a computer.  

In a February 2012 VA treatment note, the Veteran complained of right ankle pain.  Upon examination the examiner noted the right ankle was noticeably larger than the left.  There was no pitting edema in the right lower extremity and the leg was non-tender to light palpation.  The assessment was altered comfort related to pain.  

In a May 2012 letter, K. H., the Veteran's significant other, stated that the Veteran cannot do what he used to do including working, cleaning, and recreational activities.  She stated he has problems walking, riding a bike, climbing a ladder, and walking a straight line.  She indicated that he walks with a limp.  She reported the Veteran complains about his left leg giving him problems, and he is in pain.  

During a June 2013 VA vascular consultation, the Veteran reported a history of right lower extremity varicose veins which give him discomfort when standing for long periods.  He has used compression garments in the past with minimal improvement.  The examiner noted no history of deep venous thrombosis.  Upon physical examination, the examiner reported right lower extremity with lateral leg incision from local vein stripping, varicose veins right lateral and posterior leg.  

The Veteran underwent an additional VA examination in February 2015.  At that time, the Veteran complained of worsening symptoms.  He reported his right leg swells up a lot more, and he has to elevate it.  He also complained of constant right leg throbbing pain increased with prolonged standing or walking more than 2 blocks.  He indicated he stopped wearing the compression stockings since last quarter of 2013 as they are uncomfortable.  The Veteran does not take any pain medication, but smokes marijuana to keep his mind off the pain.  The examiner noted additional symptoms including aching and fatigue in leg after prolonged standing and walking, and pain at rest.  The symptoms are relieved by elevation of extremity.  The examiner also noted intermittent ulceration and persistent edema that is incompletely relieved by elevation of extremity.  The examiner noted the Veteran occasionally uses a cane.  The examiner reported varicose veins on posterior and lateral thigh.  The thigh and leg was swollen.  The thigh had non-pitting edema; however, the distal leg had pitting edema.  The examiner noted 2 small wounds (< 1 cm) which are now scabbing.  Pulses were palpable.  Additionally, scars were noted from the vein stripping in 1978.  These included a 4.5 cm scar on the right lateral thigh, a 12.5 lateral thigh to lateral knee scar, an 11 cm scar on the lateral right leg, and additional 5 cm, 7 cm, and 7 cm scars at the lateral distal right leg.  The examiner referred to an August 2013 diagnostic test which showed no evidence of deep vein thrombosis, right lower extremity, and reflux in posterior thigh varicosity.  The examiner noted the Veteran's chronic venous insufficiency of the right lower extremity has been stable.  The examiner also indicated that although the Veteran claims pain and swelling on prolonged standing more than an hour, walking more than 2 blocks and sitting more than 2 hours, the Veteran is still able to secure a desk type of job.


Analysis

In this case, the Board finds that prior to February 11, 2015 the symptoms of the Veteran's chronic venous insufficiency of the right lower extremity most nearly approximated the criteria for the currently assigned initial 20 percent rating.  In order to warrant a higher rating, persistent edema and stasis pigmentation of eczema are required.  The examination and treatment records show persistent edema.  However, the evidence of record, including May 2008 and October 2010 VA examination reports, do not show any evidence of stasis pigmentation, eczema, or ulceration.  Additionally, the VA treatment records do not show that the Veteran complained of or was treated for stasis pigmentation, eczema, or ulcerations on the right lower extremity.  The Board recognizes that a September 2007 VA progress note indicated the Veteran had chronic skin changes; however, there is no evidence that the examiner was referring to stasis pigmentation.  Additionally, although the May 2008 VA examiner noted non-persistent mild hyperpigmentation, one objective record of hyperpigmentation does not warrant a finding of persistent stasis pigmentation.  There were no skin abnormalities in the October 2010 VA examination report or additional VA treatment records prior to February 11, 2015.  The Board finds that preponderance of the evidence is against a finding the chronic venous insufficiency of the right lower extremity has resulted in persistent edema, stasis pigmentation, or eczema, and the criteria for an initial higher rating of 40 percent, prior to February 11, 2015, are not met.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).

The Board also finds that from February 11, 2015, the symptoms of the chronic venous insufficiency of the right lower extremity most nearly approximate the criteria for the currently assigned 40 percent rating.  In order to warrant a higher rating, persistent ulceration must be shown.  There is no indication on examination that ulcerations were present.  The Board finds that preponderance of the evidence is against a finding the Veteran's chronic venous insufficiency of the right lower extremity has resulted in persistent ulcerations, and the criteria for a higher rating of 60 percent, from February 11, 2015, are not met.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).

The Board has considered rating the Veteran's chronic venous insufficiency of the right lower extremity under other Diagnostic Codes, in order to provide him with the most beneficial rating.  However, as the criteria in Diagnostic Code 7120 most accurately describe the symptoms associated with the service-connected right lower extremity arteriosclerosis, the Board finds that is the most appropriate Diagnostic Code under which to rate the Veteran's disability.  

The Board also notes the Veteran has small scars on right leg associated with his post-service vein stripping.  However, the Veteran has not contended the scars cause any symptoms separate from those discussed above, and upon an assessment of the size and nature of the scars, the Board notes no compensable rating would be warranted under the relevant diagnostic codes.

The Board has considered whether the claim for an increased rating for chronic venous insufficiency of the right lower extremity should be referred for consideration of the assignment an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016).  The Board concludes that referral is not warranted.  The Veteran's symptoms of chronic venous insufficiency of the right lower extremity are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that the total disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards..  Thun v. Peake, 22 Vet. App. 111 (2008).  Although the question of TDIU is remanded for extra-schedular referral to the director, there is no other additional development directed at this time other than the referral (that is, the directive does not direct additional development regarding medical or lay evidence but rather an additional adjudication) and thus, the Board finds that the consideration of extra-schedular at this time does not violate the holding of Brambly v. Principi, 17 Vet. App. 20 (2003).

Accordingly, the Board finds that an initial rating in excess of 20 percent, prior to February 11, 2015, and a rating in excess of 40 percent from February 11, 2015, is not warranted for service-connected chronic venous insufficiency of the right lower extremity.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent, prior to February 11, 2015, and in excess of 40 percent from February 11, 2015, for chronic venous insufficiency of the right lower extremity, is denied.


REMAND

The Veteran seeks entitlement to TDIU.  The Veteran is only service connected for chronic venous insufficiency of the right lower extremity rated 20 percent disabling, prior to February 11, 2015, and 40 percent thereafter. 

Thus, the minimum schedular percentage criteria for a TDIU were not met at any time during the pendency of the appeal.  38 C.F.R. § 4.16(a) (2016).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

As noted above, SSA disability records indicate the Veteran was granted disability as of September 2007.  The primary diagnosis was varicose veins of the lower extremities, and the secondary diagnosis was osteoarthritis and allied disorders.  Prior work experience includes an electrician, an installationist at a satellite company, and a maintenance technician.  The February 2015 VA examiner indicated that although the Veteran claims pain and swelling on prolonged standing more than an hour, walking more than 2 blocks and sitting more than 2 hours, the Veteran still able to secure a desk type of job.

Based upon the evidence cited above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted.  Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

2.  After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


